 


110 HR 6552 IH: Incentivizing Renewable Energy Production Act of 2008
U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6552 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2008 
Mr. Terry introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Oversight and Government Reform, Rules, Energy and Commerce, and Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide incentives for the reduction of green house gases. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Incentivizing Renewable Energy Production Act of 2008. 
(b)Table of contents 
 
Sec. 1. Short title; table of contents. 
Title I—Reduction of methane gas emissions 
Sec. 101. Closed-loop ethanol plant eligibility for loan guarantee program. 
Sec. 102. Livestock energy investment credit. 
Title II—Research and development to reduce greenhouse gases  
Sec. 201. Funding the renewable energy technology Valley of Death. 
Sec. 202. Increase in credit for research relating to alternative and renewable energy processes. 
Sec. 203. Credit for production of certain biomaterials. 
Title III—Improving access to ethanol at the pump 
Sec. 301. Modification of alternative fuel vehicle refueling property credit. 
Title IV—Developing the u.s. hydrogen fuel infrastructure 
Sec. 401. Hydrogen infrastructure. 
Sec. 402. Acquisition of fuel cell vehicles. 
Title V—Managing our Nation’s Energy Resources 
Sec. 501. Committee reports in House of Representatives required to include domestic energy impact statements. 
Sec. 502. Domestic energy impact statements.  
IReduction of methane gas emissions 
101.Closed-loop ethanol plant eligibility for loan guarantee programSection 1703(b) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the following new paragraph:  
 
(11)Closed-loop ethanol plants powered by industrial fuel cells, including ethanol or methanol powered fuel cells and fuel cells powered by animal wastes as well as fuel cells powered by cellulosic biomass, biogas, or effluent from animal waste.. 
102.Livestock energy investment credit 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 40A the following new section:  
 
40B.Renewable energy produced from livestock waste using EPA-verified technologies for the comprehensive environmental treatment of livestock waste 
(a)In generalFor purposes of section 38, the livestock-derived renewable energy production credit for any taxable year is an amount equal to the product of— 
(1)$5.56, and 
(2)each million British thermal units (mmBtu) of livestock-derived renewable energy— 
(A)produced by the taxpayer— 
(i)from qualified energy feedstock,  
(ii)at a qualified facility during the 7-year period beginning on the date the facility was originally placed in service, and 
(iii)using an EPA-verified technology that provides comprehensive livestock waste treatment addressing significant reductions to nitrogen and phosphorus nutrient discharges, order and air emissions including greenhouse gases and ammonia, methane, hydrogen sulfide and volatile organic compounds, and 
(B)either— 
(i)sold by the taxpayer to an unrelated person during the taxable year, or 
(ii)used by the taxpayer during the taxable year. 
(b)DefinitionsFor purposes of this section— 
(1)livestock-derived renewable energyThe term livestock-derived renewable energy means fuel which is derived by processing qualified energy feedstock.  
(2)Qualified energy feedstock 
(A)In generalThe term qualified energy feedstock means manure of agricultural livestock, including litter, wood shavings, straw, rice hulls, bedding material, and other materials incidentally collected with the manure. 
(B)Agricultural livestockThe term agricultural livestock means poultry, cattle, sheep, swine, goats, horses, mules, and other equines. 
(3)Qualified facilityThe term qualified facility means a facility— 
(A)which is owned by the taxpayer, 
(B)which is located in the United States, 
(C)which is originally placed in service before January 1, 2018, and 
(D)the livestock-derived renewable energy output of which is— 
(i)marketed through interconnection with a gas distribution or transmission pipeline, or 
(ii)used on-site or off-site in a quantity that is sufficient to offset the consumption of at least 50,000 mmBtu annually of commercially-marketed fuel derived from coal, crude oil, natural gas, propane, or other fossil fuel. 
(4)EPA-verified technologyThe term EPA-verified technology means any technology the performance of which is verified by the Environmental Technology Verification Program of the Environmental Protection Agency.  
(c)Reduction of credit based on market price of btus 
(1)In generalIf the market price per mmBtu’s exceeds $11, the amount otherwise applicable under subsection (a)(1) for the taxable year (without regard to paragraph (1)) shall be reduced (but not below zero) by the amount which bears the same ratio to the amount otherwise so applicable as such excess bears to $5. 
(2)RoundingAny reduction determined under subparagraph (A) which is not a multiple of 10 cents shall be rounded to the nearest multiple of 10 cents.  
(3)Market priceFor purposes of this paragraph, the market price per mmBtu for any taxable year shall be the daily average market price per mmBtu on the Chicago exchange during the 3-month period ending at the close of the preceding taxable year. 
(d)Special rulesFor purposes of this section— 
(1)Production attributable to the taxpayerIn the case of a facility in which more than 1 person has an ownership interest, except to the extent provided in regulations prescribed by the Secretary, production from the qualified facility shall be allocated among such persons in proportion to their respective ownership interests in the gross sales from such qualified facility. 
(2)Related personsPersons shall be treated as related to each other if such persons would be treated as a single employer under the regulations prescribed under section 52(b). In the case of a corporation which is a member of an affiliated group of corporations filing a consolidated return, such corporation shall be treated as selling livestock-derived renewable energy to an unrelated person if such biogas is sold to such a person by another member of such group. 
(3)Pass-thru in the case of estates and trustsUnder regulations prescribed by the Secretary, rules similar to the rules of subsection (d) of section 52 shall apply. 
(4)Coordination with credit from producing fuel from a nonconventional sourceThe amount of livestock-derived renewable energy produced and sold or used by the taxpayer during any taxable year which is taken into account under this section shall be reduced by the amount of livestock-derived renewable energy produced and sold by the taxpayer in such taxable year which is taken into account under section 45K. 
(5)Credit eligibility in the case of government-owned facilities using poultry wasteIn the case of a facility using poultry waste to produce livestock-derived renewable energy and owned by a governmental unit, subparagraph (B) of subsection (b)(3) shall be applied by substituting is leased or operated by the taxpayer for is owned by the taxpayer. 
(e)Transferability of credit 
(1)In generalA taxpayer may transfer the credit under this section through an assignment to any person. Such transfer may be revoked only with the consent of the Secretary. 
(2)RegulationsThe Secretary shall prescribe such regulations as necessary to ensure that any credit transferred under paragraph (1) is claimed once and not reassigned by such other person. 
(f)Adjustment based on inflation 
(1)In generalThe $5.56 amount in subsection (a)(1) and the $11 amount in subsection (c)(2)(A) shall each be adjusted by multiplying such amount by the inflation adjustment factor for the calendar year in which the sale occurs. If any amount as increased under the preceding sentence is not a multiple of 0.1 cent, such amount shall be rounded to the nearest multiple of 0.1 cent. 
(2)Computation of inflation adjustment factor 
(A)In generalThe Secretary shall, not later than April 1 of each calendar year, determine and publish in the Federal Register the inflation adjustment factor in accordance with this paragraph. 
(B)Inflation adjustment factorThe term inflation adjustment factor means, with respect to a calendar year, a fraction the numerator of which is the GDP implicit price deflator for the preceding calendar year and the denominator of which is the GDP implicit price deflator for calendar year 2007. The term GDP implicit price deflator means the most recent revision of the implicit price deflator for the gross domestic product as computed and published by the Department of Commerce before March 15 of the calendar year.. 
(b)Credit treated as business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (30), by striking the period at the end of paragraph (31) and inserting , plus, and by adding at the end the following new paragraph: 
 
(32)the livestock-derived renewable energy production credit under section 40B(a).. 
(c)Credit allowed against amtSection 38(c)(4)(B) of such Code is amended by striking and at the end of clause (i), by striking the period at the end of clause (ii)(II) and inserting , and, and by adding at the end the following new clause: 
 
(iii)the credit determined under section 40B.. 
(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 40A the following new item: 
 
Sec. 40B. Renewable energy produced from livestock waste using EPA-verified technologies for the comprehensive environmental treatment of livestock waste.. 
(e)Effective dateThe amendments made by this section shall apply to energy produced, and sold or used, in taxable years beginning after the date of the enactment of this Act.  
IIResearch and development to reduce greenhouse gases  
201.Funding the renewable energy technology Valley of DeathSection 207 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17022) is amended— 
(1)in subsection (a)— 
(A)by inserting (1) after In General.—; and 
(B)by adding at the end the following new paragraph: 
 
(2)As part of the program under paragraph (1), the Secretary shall establish a new initiative to support development of basic discoveries in biofuels through completion of prototypes, to facilitate commercialization of new biofuels technologies and ensure that adequate resources are committed to develop products rather than merely funding research. Such initiative shall— 
(A)provide up to 10 contracts at a time for biofuels technology development leading to prototype construction and demonstration; 
(B)feature fixed-price development contracts with deliverable prototypes and incentives on product performance; and 
(C)use competitive but flexible procurement structures such as Broad Agency Announcements with rolling awards, and require a non-Federal corporate contribution of at least 20 percent.; and 
(2)in subsection (c), by striking 2008 through 2015 and inserting 2009 through 2019. 
202.Increase in credit for research relating to alternative and renewable energy processes 
(a)In generalSection 41 of the Internal Revenue Code of 1986 is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection: 
 
(h)Increase in credit amount for research relating to alternative and renewable energy processes 
(1)In generalIn the case of any expense or payment relating to a qualified resource— 
(A)subsection (a) shall be applied by substituting 40 percent for 20 percent each place it occurs, 
(B)subsection (c)(4) shall be applied by substituting 6 percent for 3 percent in subparagraph (A)(i), 8 percent for 4 percent in subparagraph (A)(ii), and 10 percent for 5 percent in subparagraph (A)(iii), 
(C)subsection (c)(5) shall be applied by substituting 24 percent for 12 percent in subparagraph (A) and 12 percent for 6 percent in subparagraph (B)(ii), and 
(D)such expense or payment shall be taken into account for purposes of this section after taking into account expenses and payments which do not relate to a qualified resource. 
(2)Qualified resourceFor purposes of paragraph (1), the term qualified resource means— 
(A)any clean-burning fuel (as defined in section 179A(e)(1), other than diesel fuel), and 
(B)any closed-loop system, including any anaerobic digester.. 
(b)Extension of credit for research relating to alternative and renewable energy processesSubsection (i) of section 41 of such Code, as redesignated by subsection (a), is amended by redesignating paragraph (2) as paragraph (3) and by inserting after paragraph (1) the following new paragraph: 
 
(2)Research relating to alternative and renewable energy processesFor purposes of subsection (h) only, paragraph (1)(B) shall be applied by substituting December 31, 2009 for December 31, 2007. . 
(c)Allowance against alternative minimum taxSubparagraph (B) of section 38(c)(4) of such Code is amended by striking and at the end of clause (iii), by striking the period at the end of clause (iv) and inserting , and, and by inserting after clause (iv) the following new clause:  
 
(v)the credit determined under section 41 to the extent that such credit is attributable to the increase for research relating to alternative and renewable energy processes under subsection (h) thereof.. 
(d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2007. 
203.Credit for production of certain biomaterials 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by inserting after section 40B the following new section: 
 
40C.Use of renewable resource materials in manufacturing biomaterials 
(a)General ruleFor purposes of section 38, the qualifying biomaterials credit determined under this section is 25 cents for each pound of qualifying biomaterial produced by the taxpayer during the taxable year for sale or use in the ordinary course of a trade or business of the taxpayer. 
(b)Limitation 
(1)In generalThe credit determined under subsection (a) for any taxable year shall not exceed $125,000,000. 
(2)Controlled groups 
(A)In generalFor purposes of this subsection, all persons treated as a single employer under subsection (a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be treated as a single taxpayer. 
(B)Inclusion of foreign corporationsFor purposes of subparagraph (A), in applying subsections (a) and (b) of section 52 to this section, section 1563 shall be applied without regard to subsection (b)(2)(C) thereof. 
(c)Qualifying biomaterialFor purposes of this section— 
(1)In generalThe term qualifying biomaterial means a commercial or industrial product— 
(A)(i)which is produced by chemically or biologically transforming feedstocks to produce one or more compounds that are distinct from the feedstocks, and 
(ii)at least 75 percent (by weight) of the feedstocks which are used to produce such material consist of organic matter that is available on a renewable or recurring basis, or 
(B)which is a polymer resulting from the polymerization of material described in paragraph (1) as the sole monomer. 
(2)ExceptionsSuch term shall not include— 
(A)any food, feed, or fuel, and 
(B)any material which was produced in total quantities of at least 1 million pounds per year in 2000. 
(d)ExclusionsThis section shall not apply to— 
(1)any material resulting from a process the primary purpose of which is the production of a transportation fuel, and 
(2)any polymer produced from a monomer for which credit is allowed under this section. 
(e)TerminationThis section shall not apply to any material produced after the 5-year period beginning on the date of the enactment of this section.. 
(b)Credit part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph: 
 
(34)the qualifying biomaterials credit determined under section 40C(a).. 
(c)Clerical amendmentThe table of sections for part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 40B the following new item: 
 
Sec. 40C. Use of renewable resource materials in manufacturing biomaterials.. 
(d)Effective dateThe amendments made by this section shall apply to material produced in taxable years ending after the date of the enactment of this Act. 
IIIImproving access to ethanol at the pump 
301.Modification of alternative fuel vehicle refueling property credit 
(a)Increase in credit amountSection 30C of the Internal Revenue Code of 1986 (relating to alternative fuel vehicle refueling property credit) is amended— 
(1)by striking 30 percent in subsection (a) and inserting 50 percent, and 
(2)by striking $30,000 in subsection (b)(1) and inserting $50,000. 
(b)Treatment of converted refueling propertySubsection (c) of section 30C of such Code (defining qualified alternative fuel vehicle refueling property) is amended by inserting after paragraph (2) the following new paragraph: 
 
(3)Treatment of converted refueling propertyIn the case of qualified alternative fuel vehicle refueling property which is converted from other property which is not qualified alternative fuel vehicle refueling property, the cost taken into account under this section shall include the cost of such other property and not just the price difference between the 2 properties.. 
(c)Treatment of dual use propertySubsection (c) of section 30C of such Code (defining qualified alternative fuel vehicle refueling property) is amended by inserting after paragraph (3) the following new paragraph: 
 
(4)Treatment of dual use propertyThe cost of qualified alternative fuel vehicle refueling property which may be taken into account under this section shall determined without regard to whether such property also stores or dispenses any fuel which is not an alternative fuel.. 
(d)Modification of credit terminationSubsection (g) of section 30C of such Code is amended by adding at the end the following flush sentence: 
 
Notwithstanding the preceding sentence, this section shall apply to property placed in service in any State at least until the date that the Secretary determines (in consultation with the Secretary of Energy and the Secretary of Transportation) that at least 15 percent of the retail motor fuel stations in such State store and dispense blended fuel containing at least 10 percent ethanol.. 
(e)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act, in taxable years ending after such date.  
IVDeveloping the u.s. hydrogen fuel infrastructure 
401.Hydrogen infrastructure 
(a)Establishment of programThe Secretary of Commerce shall establish a program with the goal of making publicly available at least 100 hydrogen fueling pumps at retail gas stations by 2014 in regions designated by the Secretary under subsection (b). 
(b)Designation of regionsThe Secretary of Commerce, in conjunction with the Secretary of Transportation, shall designate 2 initial regions for locating hydrogen fueling pumps funded under this section. Such regions shall be in densely populated, geographically diverse areas that have some existing hydrogen fueling stations. 
(c)Funding 
(1)Federal fundingThe Secretary of Commerce shall provide amounts appropriated pursuant to subsection (f) for the acquisition and installation of hydrogen fueling pumps at retail gas stations in the regions designated under subsection (b) or subsection (e). 
(2)Non-Federal contributionAt least 10 percent of the cost of acquiring and installing a hydrogen fueling pump receiving funding under paragraph (1) shall be provided by non-Federal sources. 
(d)Ownership of pumps 
(1)In generalHydrogen fueling pumps for which funding is provided under this section shall remain the property of the United States, except as provided in paragraph (2). 
(2)Sale of pumpsThe Secretary of Commerce may, after December 31, 2013, negotiate the sale of a pump described in paragraph (1) to the owner of the retail gas station at which the pump is located. 
(e)Additional regionsAfter the goal described in subsection (a) has been achieved, the Secretary of Commerce may designate a third region in addition to the 2 designated under subsection (b), and may provide funding for the availability of hydrogen fueling pumps at retail gas stations in that region in accordance with the requirements of this section. 
(f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Commerce for carrying out this section $50,000,000 for each of the fiscal years 2009 through 2013. If the Secretary designates a third region under subsection (e), there are authorized to be appropriated for such purposes an additional $50,000,000 for each of the fiscal years 2014 and 2015. 
402.Acquisition of fuel cell vehicles 
(a)Federal purchaseThere are authorized to be appropriated $50,000,000 for each of the fiscal years 2012 through 2014 for the purchase by the Federal Government of fuel cell vehicles. 
(b)Cost differential fundingThere are authorized to be appropriated to the Administrator of General Services such sums as may be necessary to enable such Administrator to provide amounts, for the purchase of fuel cell vehicles by Federal and State agencies in regions designated under section 501(b) or (e), equal to the difference between the cost of acquiring such vehicles and the cost of acquiring other alternative power or traditional gas fueled vehicles. 
VManaging our Nation’s Energy Resources 
501.Committee reports in House of Representatives required to include domestic energy impact statements 
(a)Amendment to RuleClause 3(d) of rule XIII of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph: 
 
(4) 
(A)A statement [if timely submitted to the committee (except for the Committee on Appropriations) by the Comptroller General before the filing of the report], for each such bill or joint resolution that would have an impact on the governance of public lands, including the outer Continental Shelf, of the impact of such bill on domestic energy availability. 
(B)Each such statement shall contain— 
(i)the physical/geographic size of any new areas of public lands which are opened up or closed off for energy exploration; and 
(ii)the total amount of cubic feet of dry natural gas or the total number of barrels of oil or liquid natural gas, or the total number of short tons of coal, which could be recovered from any public lands which are opened up or closed off for energy exploration.. 
(b)Exercise of rulemaking powersThe amendment made by subsection (a) is enacted as an exercise of the rulemaking power of the House of Representatives, and as such shall be considered as part of the Rules of the House of Representatives, with full recognition of the constitutional right of the House of Representatives to change such Rules at any time, in the same manner, and to the same extent as in the case of any other Rule of the House of Representatives. 
502.Domestic energy impact statements 
(a)In generalSection 719 of title 31, United States Code, is amended by adding at the end the following new subsection: 
 
(i)The Comptroller General shall, to the extent practicable, prepare for each bill or joint resolution reported by any committee of the House of Representatives or the Senate (except for the Committee on Appropriations) that would have an impact on domestic energy availability, and submit to such committee a domestic energy impact statement containing— 
(1)the physical/geographic size of any new areas of public lands which are opened up or closed off for energy exploration; and 
(2)the total amount of cubic feet of dry natural gas or the total number of barrels of oil or liquid natural gas, or the total number of short tons of coal, which could be recovered from any public lands which are opened up or closed off for energy exploration.. 
(b)Effective DateThe amendment made by subsection (a) shall apply to bills and joint resolutions reported by committees of the House of Representatives or the Senate 90 or more days after the date of the enactment of this Act. 
 
